              Case 1:20-cv-02731-VEC Document 13
                                              12 Filed 05/11/20
                                                       05/07/20 Page 1 of 1

                                                                                             144-41 70th Road
                                                                                   Flushing, New York 11367
                                                                                             tel: 718.705.8706
                                                                                            fax: 718.705.8705
                                                                                    uri@horowitzlawpllc.com
                                                                                   www.horowitzlawpllc.com


                                    USDC SDNY
                                    DOCUMENT                           The initial conference is adjourned to
                                    ELECTRONICALLY FILED               July 10, 2020, at 10:00 A.M. The
May 7, 2020                         DOC #:                             parties' joint pre-conference submissions
                                    DATE FILED: 05/11/2020             are due by July 2, 2020.
The Honorable Valerie Caproni
United States District Court                                           SO ORDERED.              Date: 05/11/2020
Southern District of New York
40 Foley Square
New York, NY 10007


Via ECF             MEMO ENDORSED                                      HON. VALERIE CAPRONI
                                                                       UNITED STATES DISTRICT JUDGE


       RE:     Blinetskiy v. Equifax Information Services, LLC, et al.
               U.S. District Court, Southern District of New York
               Case No. 1:20-cv-02731-VEC
Your Honor,

        We represent the Plaintiff, Anatoliy Blinetskiy, in the above referenced action. We write in advance
of the Initial Conference, presently scheduled for June 5, 2020 at 10:30 AM.

        We write to respectfully request an adjournment of the Initial Conference to a later date due to
Plaintiff’s counsel’s not having completed service to the Defendants in light of the current circumstance.
Plaintiff is in the process of service and anticipates it being completed shortly.

       This is Plaintiff’s first request for an adjournment, and the prospective adjournment will not affect
any other calendared date.

       We respectfully suggest a thirty (30) day adjournment to a date that works best with the Court’s
calendar.

       We thank Your Honor and the Court for its kind considerations and courtesies.

                                             Respectfully,

                                             /s/ Uri Horowitz
                                             Uri Horowitz
